DETAILED ACTION
This detailed action is in response to the application filed on September 28, 2020, and any subsequent filings.
By preliminary amendment Claims 1-21 have been canceled and Claims 22-41 have been added.  Claims 22-41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in the abstract, extra spaces before commas in lines 5, 8, and 9.  Appropriate correction is required.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an antecedent basis for disinfecting the inlet water only during the extraction operation and not in the idle state as recited in Claim 28.
Claim Objections
Claims 22, 26, 28, and 36 are objected to because of the following informalities:  
In Claim 1, lines 10 and 11, the term "semipermeable" must appear before the recitation of "membrane" in each line for consistency;
In Claim 26, the "wherein" clause is grammatically incorrect; 
In Claim 28, the second and fourth to last lines, the term "semipermeable" must appear before the recitation of "membrane" in each line for consistency; and,
In Claim 36, line 3, the term "permeate conduit (3)" is not consistent with the recitation of "extraction conduit (3)" in Claims 39-41.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In Claim 28, "wherein the device (10) is configured such that in an idle operation state purified water flows back through the semipermeable membrane (11), from the pressure vessel (4) into the first chamber (21)"; and,
In Claim 28, "wherein the pressure vessel (4) is configured such that, during an extraction stop, the permeate flows into a pressure tank (4), whereby a supply of permeate accumulates and is pressurized in the pressure vessel (4)."
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose wherein the device is not connected to a wastewater conduit on a permeate side as recited in Claim 37.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 28 recite "an extraction stop" yet neither the claims, the specification, nor the drawings define the term rendering the scope of the claims indefinite.
Claims 22 and 28 recite the term "overpressure" yet neither the claim, the specification, nor the drawings define the term such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the term will be interpreted as any pressure in the pressure tank.
Claim 23 recites conveying permeate across the semipermeable membrane yet the feed side of the membrane does not contain any permeate as the claims are currently drafted.
Claim 26 recites the limitation "the water inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27 and 28 each recite "purified water" yet neither the claims, the specification, nor the drawings define the limitation rendering the scope of the claims indefinite.  For purposes of examination, the term will be interpreted to mean permeate.
The claim limitations “wherein the device (10) is configured such that in an idle operation state purified water flows back through the semipermeable membrane (11), from the pressure vessel (4) into the first chamber (21)”  and "wherein the pressure vessel (4) is configured such that, during an extraction stop, the permeate flows into a pressure tank (4), whereby a supply of permeate accumulates and is pressurized in the pressure vessel (4)" in Claim 28 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 28, line 19, recites "an idle operation state" yet does not indicate whether this is the same or different than "an idle operation state" recited in lines 11-12.
Claim 32 recites an elastic diaphragm for the pressure vessel yet does not indicate how an elastic diaphragm sheet may act as a pressure vessel.
Claim 34 recites "a pressure vessel" yet does not indicate whether this is the same or different than the "pressure vessel" recited in Claim 28 from which the claim depends.  For purposes of examination, the limitations will be interpreted as the same structure.
The claim limitation “disinfectant feeding means which is connected to a conduit for the water to be purified" in Claim 35 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the functions in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)     Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 35, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 36 recites "a permeate conduit" yet does not indicate whether this is the same or different than the "pressure vessel" recited in Claim 28 from which the claim depends.  For purposes of examination, the limitations will be interpreted as the same structure.
The claim limitations “couples the raw water conduit (1) and the extraction conduit (3) in such a way that when the valve (5) is opened, water to be purified is supplied to reverse osmosis and at the same time purified water is extracted” in Claim 40  and "couples the raw water conduit (1) and the extraction conduit (3) in such a way that when the faucet valve (81) is closed the shut-off valve (5) is still open until the pressure tank (4) is filled and a predefined pressure differential is reached" in Claim 41 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the functions in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, these limitations will be interpreted in the total context of each claim to mean a shut-off valve that may open and close.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)     Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 22, 25-28, 30-37, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt, U.S. Publication No., 2007/0256977 (hereinafter "Schmitt").
Applicants' claims are directed towards a method and a device.
Regarding Claims 22 and 25-27, Schmitt discloses a method for purifying drinking water, comprising conveying, during an extraction operation mode, drinking water to be purified through a semipermeable membrane (11) in reverse osmosis operation and separating the drinking water into permeate and concentrate (Fig. 1, items 18, 40, 44, 46, Paragraphs 24,25,27,31 (hereinafter "Pr")); allowing, during an extraction stop, the permeate to flow into a pressure tank (4), whereby a supply of permeate accumulates and is pressurized in the pressure tank (4) (Fig. 1, item 80, Pr25); and backflushing, during an idle operation state, permeate accumulated in the pressure tank through the membrane (11) due to an overpressure and thereby displacing the concentrate on a concentrate side of the membrane and removing deposits that may be present on the concentrate side of the membrane (Pr37). 
Regarding Claims 28, 30-37, and 39-41, Schmitt discloses a device (10) for purifying drinking water, comprising at least one reverse osmosis container (2; 100) which is divided by at least one semipermeable membrane (11) into a first chamber (21) and a second chamber (22) (Fig. 1, item 18, Pr24,25), the first chamber (21) having an inlet for 
Additional Disclosures Included:  Claim 25: wherein a concentration gradient across the semipermeable membrane (11) between the concentrate side and a permeate side is minimized in the idle state, after backflushing (Pr37 (note flushing with permeate puts permeate on both sides of the membrane so that no concentration gradient exists)).  Claim 26: wherein the inlet water is disinfected only during extraction operation, but not in the idle state (Fig. 1, Pr4 (note disinfecting chlorine only enters system and thus only disinfects when water flowing through membrane)).  Claim 27: only purified water is used for backflushing in the idle operation state (Pr37 (note only permeate used for backflushing)).  Claim 30: wherein the device (10) is designed for operation without Claim 31: wherein the pressure vessel (4; 40; 41) comprises an elastic material which is dimensioned and arranged so as to expand during an extraction operation state of the device (10), so that a restoring force is created in the elastic material, which during the idle operation state of the device (10) causes the material to relax, whereby purified water flows back from the pressure vessel (4; 40; 41) through the semipermeable membrane (11) into the first chamber (21) (Pr26).  Claim 32: wherein the pressure vessel ( 4) comprises an elastic diaphragm (Pr26; see also 112(b) analysis above).  Claim 33: wherein the pressure vessel ( 4) is a flexible tube made of elastic material (Fig. 1, Pr26).  Claim 34: wherein the device comprises a pressure vessel (4) in the form of a reservoir that is connected to a pressure boosting device (Fig. 1, items 80, 84, 88, Pr25-26).  Claim 35: wherein the device (10) comprises a disinfectant feeding means which is connected to a conduit for the water to be purified, in particular to the inlet of the first chamber of the reverse osmosis container (2; 100) for the water to be purified (Pr4; see also 112(b) analysis above).  Claim 36: wherein the device (10) comprises an absorption means (9) for a disinfectant, which is connected to a permeate conduit (3) (Fig. 1, item 32 (note carbon adsorption means fluidly connected to permeate conduit 48), Pr4).  Claim 37: wherein the device (10) is not connected to a wastewater conduit on a permeate side (Fig. 1 (note permeate line not connected to drain due in part to air gap 106), Pr28).  Claim 39: a reverse osmosis system (1000) for drinking water (Fig. 1, item 10, Pr24), comprising the device (10) as claimed in Claim 28 (see Claim 28 analysis above); a raw water conduit (1) for feeding water to be purified (Fig. 1, item 40, Pr27); an extraction conduit (3) for purified water (Fig. 1, item 48, Pr27); and a wastewater conduit Claim 40: wherein the reverse osmosis system (1000) comprises a shut-off valve (5) which couples the raw water conduit (1) and the extraction conduit (3) in such a way that when the valve (5) is opened, water to be purified is supplied to reverse osmosis and at the same time purified water is extracted (Fig. 1, item 28; see also 112(b) analysis above).  Claim 41: wherein the reverse osmosis system (1000) comprises a faucet valve (81) and a shut-off valve (5; 50, 51) which couples the raw water conduit (1) and the extraction conduit (3) in such a way that when the faucet valve (81) is closed the shut-off valve (5) is still open until the pressure tank (4) is filled and a predefined pressure differential is reached (Fig. 1, item 28; see also 112(b) analysis above).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, U.S. Publication No., 2007/0256977 (hereinafter "Schmitt") in view of Wolbers, European Publication No. 0567751A1 (hereinafter "Wolbers").  A machine translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a method and a device.
Regarding Claim 23, Schmitt discloses the method for purifying drinking water as claimed in Claim 22.
Schmitt does not disclose wherein a pressure difference across the semipermeable membrane (11) for conveying the permeate through the semipermeable membrane (11) is in a range between 0.05 bar and 1 bar.
Wolbers also relates to a method for purifying water across a reverse osmosis membrane (Pr2) and discloses wherein a pressure difference across the semipermeable membrane (11) for conveying the permeate through the semipermeable membrane (11) is in a range between 0.05 bar and 1 bar (Pr3,20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the method disclosed by Schmitt in the claimed transmembrane pressure range because, according to Wolbers, the transmembrane pressure is a result-effective variable that may be selected (Pr19) based upon the quality of water desired (Pr2,5).
Regarding Claim 29, Schmitt discloses the device (10) for purifying drinking water as claimed in Claim 28.
Schmitt does not disclose wherein the pressure vessel (4) has a holding capacity in a range between 0.1 liter and 5 liters.
Wolbers also relates to a device for purifying drinking water across a reverse osmosis membrane (Pr2) and discloses a pressure vessel having a holding capacity of 10 liters (Pr4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrive at the claimed volume because, according to Wolbers, the pressure accumulator has a capacity of 10 liters (Pr4) and Schmitt discloses the use of a variable volume bladder (Fig. 1) such the substituting the bladder into Wolbers would result in the claimed holding capacity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, U.S. Publication No., 2007/0256977 (hereinafter "Schmitt") in view of Sumita, et al., U.S. Patent No. 8,518,225 (hereinafter "Sumita").  
Applicants' claim is directed towards a method.
Schmitt discloses the method for purifying drinking water as claimed in Claim 22.
Schmitt does not disclose wherein, on the concentrate side of the semipermeable membrane (11), the drinking water has a conductivity of less than 100 μS/cm in the idle operation state after the backflushing.
Sumita also relates a method for purifying water across a reverse osmosis membrane and discloses wherein, on the concentrate side of the semipermeable membrane (11), the drinking water has a conductivity of less than 100 μS/cm in the idle operation state (C13/L51-56).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by Schmitt with the resultant conductivity disclosed by Sumita because, according to Sumita, the water conductivity results from filtration through a pre-filter, carbon filter, and reverse osmosis membrane (C13/L51-54) just like Schmitt (Fig. 1).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, U.S. Publication No., 2007/0256977 (hereinafter "Schmitt") in view of Kruger, et al., U.S. Patent No. 5,352,364 (hereinafter "Kruger").  
Applicants' claim is directed towards a method.
Schmitt discloses the device (10) for purifying drinking water as claimed in Claim 28.
Schmitt does not disclose wherein the reverse osmosis container (100) is in the form of a filter candle.
Kruger  also relates to a device for purifying drinking water across a reverse osmosis membrane and discloses wherein the reverse osmosis container (100) is in the form of a filter candle (C6/L35-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the filter candle shaped reverse osmosis container disclosed by Kruger because, according to Kruger, the reverse osmosis filter is the same shape as the container (C6/L35-42,48-51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/PATRICK ORME/Primary Examiner, Art Unit 1779